TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00227-CR




Phyllis Dauphne Ince, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 05-1195-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Phyllis Dauphne Ince seeks to appeal from a judgment of conviction for forgery.  The
trial court has certified that this is a plea bargain case and Ince has no right of appeal.  See Tex. R.
App. P. 25.2(a)(2).  The court has also certified that Ince waived the right of appeal.  See Monreal
v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v. State, 18 S.W.3d 218, 220
(Tex. Crim. App. 2000).  The appeal is dismissed.  See Tex. R. App. P. 25.2(d).
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   May 5, 2006
Do Not Publish